NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federal Circuit
2009-5116
CALlFORNlA HUMAN DEVELOP|V|ENT CORPORAT|ON,
Piaintiff-Appe|iant,
v.
UNlTED STATES,
Defendant-Appe||ee.
Appea| from the United States Court of Federal C|airns in 05-CV-1029,
Judge Mary Ei|en Coster Wii|iams.
ON MOT|ON
Before LOUR|E, Circuit Judge.
0 R D E R
The appellant moves without opposition for a 32-day extension of time, until
December 7, 2009, to tile its opening brief.
Upon consideration thereof,
|T |S ORDERED THAT:
The motion is granted No further extensions should be anticipated
FoR THE couRT
NOV 1 7 2009
 1 _lsl Jan Horbaly
CC'
S
Date Jan Horbaly
t C|erk
Craig A|an Koenigs, Esq. u.s. couRFyEEg>EALs ron
Robert c. signs-r, Esq. T"EFE°ERALCIRcu»r
NOV 17 2009
JAN HORBALY
CLERK